 In the Matter of TEX-O-KAN FLOUR MILLS COMPANY D/B/A BuRRUsFEED MILLS, EMPLOYER'andCONGRESS OF INDUSTRIAL ORGANIZA-TIONS, PETITIONERCase No. 16-R-2221.-Decided Jnne 30, 1947Mr. Alto P. Cervin,of Dallas, Tex., for ,the Employer.Mr.W. A.Ford,of Garland, Tex., for the Petitioner.Cllr. Irving D. Rosenman,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESUpon an amended petition duly filed the National Labor RelationsBoard on April 18, 1947, conducted a prehearing election among theemployees of the Employer in the alleged appropriate unit, to deter-mine whether or not they desired to be represented by the Petitionerfor the purposes of collective bargaining.At the close of the election a Tally of Ballots was furnished theparties.The Tally shows that there were approximately 50 eligiblevoters and that 51 ballots were cast, of which 40 were for the Petitioner,8 were against the Petitioner, and 3 were chall enged.Thereafter a hearing was held at Dallas, Texas, on May 14, 1947,before Elmer Davis, hearing officer.At the hearing the Employermoved to dismiss the petition on the ground that it was not engagedin commerce within the meaning of the Act.The hearing officer re-served ruling on the motion for the Board.For reasons stated inSectionI, infra,the motion is denied.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERTex-O-Kan Flour Mills Company, a Delaware corporation, operatesthree feed mill plants at McKinney, Dallas, and Fort Worth, Texas,1The Employer's name appears above as amended in accordance with testimony at thehearing.74 N. L. R. B., No. 76.426 TES-O-KAN FLOUR MILLS COMPANY427respectively, under the trade name of Burrus Feed Mills.We areherein concerned with its plant at McKinney, where it is engaged inthe production of animal, livestock, and poultry feed.During a 12-month period the Employer purchases processed raw materials frompoints outside the State of Texas for use at the McKinney plant valuedat approximately $175,000, which represents approximately 5 percentof the materials used at this plant.During a similar period the Em-ployer produces feed products valued at approximately $3,500,000,of which approximately 5 percent represents shipments to points out-side the State.We find, contrary to the contention of the' Employer, that it is en-gaged, at its McKinney, Texas, operation, in commerce within themeaning of the National Labor Relations Act?H. THE ORGANIZATIONINVOLVEDThe i etitioneris a labor organizationclaiming torepresent em-ployees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of its production and maintenance em-ployees, until the Petitioner has been certified by the Board in anappropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.1V. THE APPROPRIATE UNITThe parties generally agree that the appropriate unit for bargainingpurposes should consist of all production and maintenance employees,including truck drivers, but excluding office and clerical employees,shipping clerks, feed mill foremen, elevator foremen, superintendents,and supervisory employees.The sole disagreement between the partiesconcerns the Employer's two night watchmen, two car checkers andthe feed mix and blend department foreman,3 all of whom the Peti-tioner would include and the Employer would exclude from the unit.Night watchmen:The Employer's 2 night watchmen have no mon-itorial functions.They are engaged primarily in protecting the2 SeeMatter of Burrus FoodMills,Dallas Plant,59 N L.R B. 425, in which the Boardasserted jurisdiction over the Dallas Plant of the Employer where operations similar tothose of the McKinney Plant are conducted.3The challenged ballots were those of the two car checkers and the feed mix and blenddepartment foreman. 428DECISIONS OF NATIONAL LABOR RELATIONS BOARI>feedmill plant property after working hours. In the course oftheir work they are required to punch hourly the clocks located atthe 11 stations throughout the mill grounds. It is also their func-tion to open and close the (Yates for trucks entering or leaving afterhours, but they are not required to check the merchandise in thesetrucks.Their duties are thus purely custodial in nature, and weshall, in accordance with our customary practice, include them in theunit.4Car Checkers:The two employees in this classification are engagedin checking feed as it is being loaded into railroad box cars bylaborers called hand truckers. It is their responsibility to see thatthe loading orders are properly filled.While checking the feed,they also assist in unloading the hand trucks and in stacking thefeed in the box cars.The car checkers are paid only 5 to 7 centsmore per hour than the hand truckers, and have no authority tohire, discharge, or effectively recommend any change in the statusof hand truckers. In view of the foregoing and on th'e entirerecord, we are of the opinion that these employees are riot super-visorywithin our customary definition of the terns. ' We shall,therefore, include them.5Feed mix and blend department foreman:This employee super-vises five men engaged in the mixing of livestock and poultry feedin the feed mix and blend department.He has access to the vari-ous formulas used by the Employer in the making 'of feeds. It ishis duty to see that the formulas are followed and that his depart-ment furnishes a continuous flow of the mixed feeds for furtherprocessing.He is paid approximately 20 cents more per hour thanthe men he supervises and is held responsible by the Employer forthe complete handling of this department.Although he worksalong with his crew,6 he is in complete charge of his department,and has, at least on two occasions, effectively recommended thedischarge or transfer of employees therein: In view of the fore-going, we believe that this employee possesses supervisory authoritywithin our customary definition of the term.Accordingly, we shallexclude him from the unit.'We find that all production and maintenance employees at theMcKinney, Texas, plant of the Employer, including truck drivers,"Matter of Domestic Engine & Pump Company,70 N. L. R B. 1263;Matter of CameronMachine Company, 67 NL. R B. 10665Matter of Aga? Packing it Provision Corporation,62 N. L. it. B. 358;Matter of MauiPineapple Company, Limited,60 N. L R B 401.QThe record indicates that this individual has been instructed by the plant superintendentnot to spend so much of his time doing physical labor and to have his crew do mole ofthe work7Matter of Sequin Milling Company,65 N L. R B. 66. TEX-O-KAN FLOUR MILLS COMPANY429night watchmen,and car checkers,but excluding office and clericalemployees,shipping clerks, feed mill foremen,elevator foremen, thefeed mix and blend department foreman,superintendents,and allother supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action,constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act.V. TIIE DETERMINATION OF REPRESENTATIVESThe results of the election held before the hearing show that thePetitioner has secured a majority of the valid votes cast, irrespectiveof the counting of the three challenged ballots.Under these cir-cumstances, we shall certify the Petitioner as the collective bar-gaining representative of the employees in the appropriate unit.CERTIFICATION OF REPRESENTATIVESIT IS HEREBY CERTIFIED that Congress of Industrial Organizations hasbeen designated and selected by a majority of the production andmaintenance employees at the McKinney, Texas, plant of the Em-ployer, including truck drivers, night watchmen, and car checkers, butexcluding office and clerical employees, shipping clerks, feed mill fore-mnen, elevator foremen, the feed mix and blend department foreman,superintendents, and all other supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, as theirrepresentative for the purposes of collective bargaining, and that, pur-suant to Section 9 (a) of the Act, the said organization is the exclusiverepresentative of all such employees for the purposes of collective bar-gaining with respect to rates of pay, wages, hours of employment, andother conditions of employment.CHAIRMANHERZOGtook no part in the consideration of the aboveDecision and Certification of Representatives.